Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-11, 14-22 are allowable over the prior art of record: the closest prior art of record (Zdornov  et al. U.S. patent application publication 20180145900 herein referred to as Zdornov1, (Zdornov et al. U.S. patent application publication 20180145881) herein known as Zdornov2 does not teach or suggest in detail " predefine multiple turn types of turns in the Cartesian topology, wherein each turn traverses a first hop successively followed by a second hop, wherein each turn type is defined at least by identities of first and second dimensions traversed respectively in the first and in the second hops; search for one or more preferred routes via the network from a source switch to a destination switch, by evaluating candidate routes based at least on a number of Virtual Lanes (VLs) required for preventing a deadlock condition caused by a candidate route, wherein the number of VLs required depends on an ordered sequence of the turn types of the turns formed by a sequence of hops comprising the candidate route; and configure one or more of the switches in the network to route packets from the source switch to the destination switch along one or more of the preferred routes, wherein the processor is configured to evaluate the candidate route by concatenating to the candidate route multiple different candidate hops to produce multiple respective extended candidate routes, and selecting an extended candidate route satisfying a predefined route selection criterion, and to evaluate the number of VLs required 
Zdoenov1 teaches the apparatus has a network interface that communicates with a network comprising multiple switches interconnected in a Cartesian topology having multiple dimensions. A processor predefines an order among the dimensions of the Cartesian topology. The processor searches for the preferred routes through a network from a source switch to a destination switch, by evaluating candidate routes based on respective numbers of switches along the candidate routes for which traversal to a next-hop switch changes from one of the dimensions to another dimensions opposite to the predefined order. The processor configures the switches in the network to the route packets from the source switch to the destination switch along the preferred route.. 
Zdoenov2 teaches the apparatus has a network interface that communicates with a network that comprises multiple switches interconnected in a Cartesian topology having a number D of dimensions. A processor holds a grid representation of the Cartesian topology in a memory. The grid representation comprises grid points associated respectively with multiple switches. The processor traverses the grid points and assigns D-dimensional coordinates to the respective switches. The processor configures some of the switches with routing information through the network interface based on the assigned coordinates. 
Whereas, stated above, Applicant's claimed invention states " predefine multiple turn types of turns in the Cartesian topology, wherein each turn traverses a first hop 
Examiner has also reviewed current independent claim language against the allowed and patented independent claim language of parent case 10404574. Examiner has reviewed the search strategies and results of the parent case. Examiner finds those search strategies and results are still applicable to current claimed invention. Examiner has performed further text and interference searches on current independent claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NINOS DONABED/Primary Examiner, Art Unit 2444